I concur in the statement of law that only 35 court reporters' positions exist within this state, but I fail to find authority to hold that petitioner is of that number, especially in view of the fact that he pleads himself to be of a larger group (45) which does not exist by virtue of statute.
The writ of mandamus should be denied to this petitioner on the ground that he has no clear legal right. His title to the office of court reporter is clouded by the many and surplus claimants to such positions as exist.
Since petitioner is not entitled to prevail, the issue of law in which those alleged to be similarly situated are interested should be held in abeyance and not determined until it is properly presented.